 Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 1 of 19 PageID #: 1



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


CHRISTOPHER MARTINEZ and                         )
PETER LOMAX,                                     )
individually and on behalf of all other          )
similarly situated individuals,                  )
                                                 )
          Plaintiffs,                            )   CLASS ACTION COMPLAINT AND JURY
                                                 )               DEMAND
v.                                               )
                                                 )
LOWE’S COMPANIES, INC. and                       )
LOWE’S HOME CENTERS, LLC,                        )
                                                 )
          Defendants.                            )


            Plaintiffs   CHRISTOPHER        MARTINEZ        and   PETER      LOMAX,       (“Plaintiffs”),

     individually and on behalf of all others similarly situated, by and through their attorneys, hereby

     bring this Class Action Complaint against Defendants LOWE’S COMPANIES, INC. and

     LOWE’S HOME CENTERS, LLC (“Defendants”), and state as follows:

                                            INTRODUCTION

            1.      This is a class action brought pursuant to Fed. R. Civ. P. 23 by Plaintiffs,

     individually and on behalf of all similarly situated persons employed by Defendants, arising from

     Defendants’ willful violations of the New Mexico Minimum Wage Act, N.M. Stat. Ann. §§ 50-

     4-19, et seq. (“New Mexico Minimum Wage Act”).

            2.      Defendants are an American retail company specializing in home improvement.

     Headquartered in Mooresville, North Carolina, Defendants operate a chain of retail stores in the

     United States, Canada, and Mexico. As of 2019, Defendants and their related businesses operate

     more than 2,000 home improvement and hardware stores and employ over 245,000 people

     in North America.



                                                     1
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 2 of 19 PageID #: 2



       3.      In order to effectively operate their chain of retail stores, Defendants employ non-

exempt hourly managers, including Department Managers, Service Managers and Support

Managers (hereinafter collectively referred to as “Hourly Managers”), to supervise and oversee

the retail stores, or various departments within the retail stores, and to manage the retail stores’

employees.

       4.      Defendants require their Hourly Managers to work a full-time schedule, plus

overtime. However, Defendants do not compensate their Hourly Managers for all hours worked;

instead, Defendants require their Hourly Managers to perform compensable work tasks before

and after their scheduled shifts and during their unpaid meal periods, when they are not clocked

into Defendants’ timekeeping system. These policies result in Hourly Managers not being paid

for all time worked, including overtime.

       5.      More specifically, Defendants maintain and have maintained a policy and practice

of failing to pay Plaintiffs and Hourly Managers for time spent reading and responding to work-

related smartphone communications during non-work hours, including during unpaid meal

periods, or for being required to report early for work to perform a perimeter check of the

premises by slowly driving their vehicles around the outer perimeter of the retail store to ensure

that nothing out of the ordinary has occurred overnight. Plaintiffs and Hourly Managers perform

other pre- and post-shift work tasks that go uncompensated, such as unlocking and locking the

main entrance, arming and disarming the alarm system, and logging into and out of Defendants’

computer system. Plaintiffs and Hourly Managers spend significant time performing this off-the-

clock work, but Defendants do not compensate them for it. Because much of this time qualifies

as overtime within the meaning of applicable state laws, Plaintiffs and Hourly Managers are

owed overtime pay for this uncompensated, off-the-clock work.



                                                 2
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 3 of 19 PageID #: 3



       6.      The individuals Plaintiffs seek to represent in this action are current and former

Hourly Managers who are similarly situated to each other in terms of their positions, job duties,

pay structure, and Defendants’ violations of state law.

       7.      Defendants knew or could have easily determined how long it takes Hourly

Managers to complete their off-the-clock work, and Defendants could have properly

compensated Plaintiffs and the putative Class for this work, but deliberately chose not to.

       8.      Plaintiffs seek a declaration that their rights, and the rights of the Class members,

were violated, an award of unpaid wages and liquidated damages, injunctive and declaratory

relief, attendant penalties, and an award of attorneys’ fees and costs to make them whole for

damages they suffered, and to ensure that they and future workers will not be subjected by

Defendants to such illegal conduct in the future.

                                        JURISDICTION

       9.      This Court has original jurisdiction over this action pursuant to the Class Action

Fairness Act of 2005, 28 U.S.C. § 1332(d). This is a class action in which the aggregate claims

of the individual Class members exceed the sum value of $5,000,000 exclusive of interest and

costs, there are believed to be in excess of 100 Class members, and at least some members of the

proposed Class have a different citizenship than Defendants.

       10.     The Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

       11.     The Court also has diversity jurisdiction over Plaintiffs’ claims pursuant to 29

U.S.C. § 1332, as the parties are completely diverse and the amount in controversy exceeds

$75,000.00.




                                                    3
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 4 of 19 PageID #: 4



        12.     The Court has personal jurisdiction over Defendants because Defendants conduct

business within the state of New Mexico, employ individuals within the state of New Mexico,

and are registered with the New Mexico Secretary of State.

        13.     Personal jurisdiction also applies to Defendants because Defendants have

purposefully availed themselves of the privilege of conducting activities in the state of New

Mexico and have established minimum contacts sufficient to confer jurisdiction over them; and

the assumption of jurisdiction over Defendants will not offend traditional notions of fair play and

substantial justice and is consistent with the Constitutional requirements of due process.

                                               VENUE

        14.     Venue is proper in the District of New Mexico because a substantial portion of the

events forming the basis of this suit occurred in this district.

                                              PARTIES

        15.     Plaintiff CHRISTOPHER MARTINEZ (“Plaintiff Martinez”) is a New Mexico

resident who worked as a Department Manager at Carlsbad Lowe’s, 2519 West Pierce St.,

Carlsbad, New Mexico 88220 (Store #3167) from November 2015 until August 2017.

Defendants compensated Plaintiff Martinez through the payment of an hourly wage of

approximately $17.60 per hour.

        16.     Plaintiff PETER LOMAX (“Plaintiff Lomax”) is a New Mexico resident who
worked as a Service Manager at E. Albuquerque Lowe’s, 3010 Juan Tabo Blvd. NE,
Albuquerque, New Mexico 87111 (Store #1543) from August 2016 until May 2018. Defendants
compensated Plaintiff Lomax through the payment of an hourly wage of approximately $21.45
per hour.
       17.      Defendant LOWE’S COMPANIES, INC. is a North Carolina corporation with a

Principal Office at 1000 Lowe’s Blvd, Mooresville, North Carolina 28117-8520. Defendant


                                                   4
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 5 of 19 PageID #: 5



Lowe’s Companies, Inc.’s Registered Agent for service of process is Corporation Service

Company.

         18.   According to Defendant Lowe’s Companies, Inc.’s website, it has 14 stores in the

State of New Mexico. Lowes.com, New Mexico, https://www.lowes.com/Lowes-Stores/New-

Mexico/NM (last accessed Feb. 7, 2020).

         19.   Defendant LOWE’S HOME CENTERS, LLC is a North Carolina limited liability

company (Business ID# 1936475) with a Principal Office at 1605 Curtis Bridge Rd, Wilkesboro,

North Carolina 28697-2231. Defendant Lowe’s Home Centers, LLC’s Registered Agent for

service of process is Corporation Service Company with the physical address at MC-CSC1, 726

E. Michigan Dr., Ste. 101, Hobbs, NM 88240 and mailing address at MC-CSC1726 E. Michigan

Dr. STE 101, Hobbs, NM 88240.

         20.   According to business news website Bloomberg.com, Lowe’s Home Centers LLC

retails home improvement, building materials, and home appliances; its address is: 1605 Curtis

Bridge Road Wilkesboro, NC 28697 United States of America; it was founded on October 13,

1958; and it currently employs 209,850 employees. Bloomberg.com, Lowe’s Home Centers LLC,

available at https://www.bloomberg.com/profile/company/0579589D:US (last accessed Feb. 6,

2020).

         21.   Upon information and belief, Defendants have employed thousands of Hourly

Managers—including Plaintiffs—in the applicable time period to perform services that include

supervising and overseeing the retail stores, or various departments within the retail stores, and

managing the retail stores’ employees.




                                                5
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 6 of 19 PageID #: 6



                                 GENERAL ALLEGATIONS

        22.     Defendants employed Plaintiffs as Hourly Managers in the state of New Mexico.

In that position, Plaintiffs were compensated pursuant to an hourly wage and typically worked a

rotating schedule consisting of five to six days and up to 40 or more hours each week, resulting

in overtime hours on a weekly basis.

        23.     Throughout their employment with Defendants, Plaintiffs were required to work a

substantial amount of unpaid time, including overtime, as part of their jobs as Hourly Managers.

        24.     Defendants’ Hourly Managers are responsible for, among other things opening

and closing the retail store.

        25.     Defendants require their Hourly Managers to clock in/out for their shifts but do

not accurately record the Hourly Managers’ compensable work time as required by law.

        A.      The Kronos Timekeeping System

        26.     All hourly employees—including Hourly Managers—across all of Defendants’

retail stores use the computer software program “Kronos” to track their hours worked for

purposes of compensation.

        27.     The Kronos timekeeping system, however, fails to properly account for and

compensate Hourly Managers for all time worked, including their overtime hours, during each

day and during each workweek. This is because Hourly Managers are required to perform

compensable work tasks before and after their shifts and outside of the retail store, when they are

unable to log into the Kronos timekeeping system. This policy results in Hourly Managers not

being paid for all time worked, including overtime.

        28.     Hourly Managers cannot log into the Kronos timekeeping system (i.e., “punch in”

or “punch out”) until they are physically inside the retail store where Defendants’ desktop



                                                6
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 7 of 19 PageID #: 7



computer is available. In fact, hourly employees cannot log into the Kronos timekeeping system

unless they are ground-connected to Defendants’ internet system, meaning they cannot log into

Kronos using Wi-Fi or any other wireless technology, which is to say that hourly employees

cannot log into Kronos for purposes of tracking their time unless and until they are physically

inside the retail store.

        29.     Thus, it is impossible for hourly employees, including Hourly Managers, to log

into Kronos before entering a Lowe’s retail store, meaning that Hourly Managers who are

responsible for performing any work activities outside of the retail store—such as conducting

perimeter checks, unlocking the main entrance, and disarming the alarm system—necessarily

perform these activities before “punching in” to Kronos, i.e., off the clock. In fact, all activities

that take place outside of the store location go uncaptured by the Kronos system.

        30.     Hourly employees are only compensated for the time spent logged into the

Kronos timekeeping system, meaning that any time worked “off the clock” that is not inputted

into Kronos goes unpaid. Hourly Managers have override capability to retroactively adjust other

employees’ work hours as recorded in Kronos, but cannot retroactively adjust their own work

hours because that feature is blocked within Kronos.

        31.     Every Lowe’s retail store has a main entrance that must be locked and unlocked

and an alarm system that must be armed and disarmed when the retail store opens and closes

each morning and each evening, meaning that certain work activities—namely, opening and

closing the retail store itself—necessarily occur at every Lowe’s retail store but cannot be

captured by the Kronos timekeeping system.




                                                 7
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 8 of 19 PageID #: 8



         B.     Pre-Shift Off-the-Clock Work

         32.    Plaintiffs and the Hourly Managers work a rotating schedule requiring them to

work five to six days per week and are required to open the retail store multiple times per week.

         33.    Pursuant to Defendants’ policies, training and direction, Hourly Managers

responsible for opening the retail store are required to perform a series of essential work tasks

before their scheduled shift and before clocking into the Kronos timekeeping system. These pre-

shift work activities take substantial time, ranging from 10 to 15 minutes per shift, or even

longer. Before each shift and before clocking into the Kronos timekeeping system, Hourly

Managers responsible for opening the retail store must undertake the following essential work

tasks:

             • Immediately upon arriving at the retail store, the Hourly Manager must perform a
         perimeter check of the premises by slowly driving their vehicle around the outer
         perimeter of the retail store to ensure that nothing out of the ordinary has occurred
         overnight (such as burglary, vandalism, weather-related damage, or anything else that
         could pose a safety hazard to employees or customers). 1 If the Hourly Manager spots
         anything out of the ordinary, they must exit their vehicle to investigate, and, if necessary,
         extinguish, remove or otherwise eliminate the safety hazard.

             • After performing a perimeter check of the retail store’s premises, the Hourly
         Manager must park their vehicle, walk to the main entrance of the retail store, and unlock
         the entrance using a key.

             • After unlocking the main entrance, the Hourly Manager must walk to the alarm
         system and disarm the alarm by punching in a passcode (the Hourly Manager has one
         minute to disarm the alarm system before the alarm goes off).

             • After disarming the alarm system, the Hourly Manager must walk back to the
         main entrance to let in any other employees who have arrived for the morning shift so
         that they can get into the store, stow their personal belongings, and clock in on time.

            • Finally, the Hourly Manager must walk to Defendants’ desktop computer, turn
         on/wake up the computer, open Google Chrome or Internet Explorer by clicking the
         Google Chrome or Internet Explorer icon, search for and log into the Kronos time and

   1
       Hourly Managers must perform a perimeter check of the premises before each and every
shift, not just the opening shift. This is because Defendants want Hourly Managers to be “aware”
of the building and its surroundings before entering the retail store.
                                                  8
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 9 of 19 PageID #: 9



        attendance software using a username and password, and click “Start Shift.”

        34.      The Hourly Managers are not compensated for this time because they cannot log

into the Kronos timekeeping system (i.e., “punch in” or “punch out”) until they are physically

inside the retail store where Defendants’ desktop computer is available.

        35.      From the time that the Hourly Managers arrive to work and start performing the

perimeter check of the premises until the time that they clock into the Kronos timekeeping

system takes substantial time, ranging from 10 to 15 minutes per shift, or even longer if the

Hourly Manager had to exit his or her vehicle to investigate or resolve a safety hazard, meaning

that the Hourly Manager who opens the retail store performs a minimum of 10 to 15 minutes of

off-the-clock work without compensation.

        36.      The unpaid off-the-clock work performed by Plaintiffs and all other Hourly

Managers before their shifts directly benefits Defendants, and the tasks undertaken in connection

with the off-the-clock work are integral and indispensable to their job duties and responsibilities

as Hourly Managers.

        C.       Meal-Period Off-the-Clock Work

        37.      Defendants promise their Hourly Managers one unpaid 60-minute meal period

each shift and mandates that they clock out for that 60 minute period.

        38.      However, because Defendants require that Plaintiffs and the Hourly Managers

read and respond to work-related smartphone communications during their unpaid meal breaks,

Defendants must compensate them for those hours worked.

        39.      The work performed by Hourly Managers during their unpaid meal breaks takes

substantial time, in the range of 5 minutes per shift or more, but Hourly Managers are not paid

for this time.



                                                9
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 10 of 19 PageID #: 10



        D.       Post-Shift Off-the-Clock Work

        40.      Plaintiffs and the Hourly Managers work a rotating schedule requiring them to

 work five to six days per week and are required to close the retail store multiple times per week.

 For security reasons, Hourly Managers typically close the retail store in pairs, as it is rare for

 Hourly Managers to close the store alone.

        41.      Pursuant to Defendants’ policies, training and direction, Hourly Managers

 responsible for closing the retail store are required to perform a series of essential work tasks

 after their scheduled shift and after clocking out of the Kronos timekeeping system. After each

 shift and after clocking out, Hourly Managers responsible for closing the retail store must walk

 to the alarm system and arm the alarm by punching in a passcode. Then, the Hourly Managers

 must walk to the main entrance and, subsequent to exiting the store, close the main entrance,

 lock it using a key, and ensure that the main entrance is securely locked. This post-shift process

 takes substantial time, in the range of 2 to 3 minutes per shift, but can take upwards of 10 to 15

 minutes or more if the Hourly Managers encounter security issues while attempting to arm the

 alarm system.

        42.      Oftentimes, when attempting to arm the alarm system, the system will display a

 warning or error message alerting the Hourly Managers of a security issue, such as a partially

 open or unlocked door, that needs to be resolved before the system can be properly armed. The

 Hourly Managers must then walk to the area of the store that is the source of the security issue,

 resolve the issue, walk back to the main entrance where the alarm system is located, and arm the

 alarm system.

        43.      After arming the alarm system and securely locking the main entrance, it is not

 unusual for the Hourly Managers to observe unattended shopping carts or flatbeds in the parking



                                                10
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 11 of 19 PageID #: 11



 lot because the hourly staff responsible for the carts either failed to retrieve them or retrieved

 them early and then there were late customers bringing carts out. Thus, it is not atypical for

 Hourly Managers to retrieve and collect shopping carts and flatbeds even after having already

 clocked out and locking the main entrance.

        44.     The unpaid off-the-clock work performed by Plaintiffs and Hourly Managers after

 their shifts directly benefits Defendants, and the tasks undertaken in connection with the off-the-

 clock work are integral and indispensable to their job duties and responsibilities as Hourly

 Managers.

        E.      Off-the-Clock Smartphone Communications

        45.     In addition to the pre-shift, meal-period, and post-shift off-the-clock work

 activities described above, Hourly Managers are also required to perform substantial amounts of

 off-the-clock work when they are off-duty and not at the retail store.

        46.     Pursuant to Defendants’ policies, training and direction, Hourly Managers are

 required to read and respond to work-related smartphone communications during non-work

 hours, including using the WhatsApp Messenger (“WhatsApp”), a free to download messenger

 application for smartphones. WhatsApp uses the internet to send messages, images, audio or

 video. The service is very similar to text messaging services, however, because WhatsApp uses

 the internet to send messages, the cost of using WhatsApp is significantly less than texting.

 Relevant here, WhatsApp allows users to communicate with each other in groups of individual

 users, meaning users can communicate with multiple people at the same time.

        47.     Carlsbad Lowe’s Store leadership, including Andy De La Rosa and Evanessa

 Torres, expressly instructed Plaintiff Martinez and the Hourly Managers at the Carlsbad Lowe’s

 location to download and install WhatsApp onto their smartphones and promptly respond to any



                                                 11
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 12 of 19 PageID #: 12



 work-related messages that are directed to them or that are otherwise within their sphere of

 responsibility.

        48.        Reading and responding to these work-related messages during non-work hours

 takes substantial time, generally anywhere from 15 to 20 or more minutes per day, but Hourly

 Managers are not compensated for this time.

        F.         Defendants Benefited from the Uncompensated Off-the-Clock Work

        49.        At all relevant times, Defendants directed and directly benefited from the work

 performed by Plaintiffs and similarly situated employees in connection with the above-described

 off-the-clock activities performed by Hourly Managers.

        50.        At all relevant times, Defendants controlled the work schedules, duties, protocols,

 applications, assignments and employment conditions of their Hourly Managers.

        51.        At all relevant times, Defendants were able to track the amount of time Hourly

 Managers spent in connection with the off-the-clock activities. However, Defendants failed to do

 so and failed to compensate Hourly Managers for the off-the-clock work they performed.

        52.        At all relevant times, Hourly Managers were non-exempt employees.

        53.        At all relevant times, Defendants used their attendance and adherence policies

 against the Hourly Managers in order to pressure them into performing the off-the-clock work.

        54.        At all relevant times, Defendants’ policies and practices deprived Hourly

 Managers of wages owed for the off-the-clock activities they performed. Because Defendants’

 Hourly Managers typically worked 40 hours or more in a workweek, Defendants’ policies and

 practices also deprived them of overtime pay.

        55.        Defendants knew or should have known that the time spent by Hourly Managers

 in connection with the off-the-clock activities was compensable under the law. Indeed, in light of



                                                   12
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 13 of 19 PageID #: 13



 Defendants’ express instructions to the Hourly Managers that they were required to (a) perform a

 perimeter check of the premises before entering the retail store and clocking in, and (b) promptly

 respond to work-related smartphone communications during non-work hours, there is no

 conceivable way for Defendants to establish that they acted in good faith.

        56.     Despite knowing Hourly Managers performed work before and after their

 scheduled shifts and during their unpaid meal breaks, Defendants failed to make any effort to

 stop or disallow the off-the-clock work and instead suffered and permitted it to happen.

        57.     Unpaid wages related to the off-the-clock work described herein are owed to

 Hourly Managers at the mandated overtime premium of one and one-half their regular hourly

 rate because Hourly Managers regularly worked in excess of 40 hours in a workweek.

                          RULE 23 CLASS ACTION ALLEGATIONS

        58.     Plaintiffs bring this action pursuant to Fed R. Civ. P. 23(b)(2) and (b)(3) on behalf

 of the following putative Class (“Rule 23 Class”). The Rule 23 Class is defined as follows:

        All similarly situated current and former Hourly Managers who work or have
        worked for Defendants at any of their retail locations in New Mexico at any
        time during the applicable statutory period.

        59.     Excluded from the Rule 23 Class are Defendants’ exempt executives and

 administrative and professional employees, including computer professionals and outside sales

 persons.

        60.     Numerosity: The putative Class members from New Mexico are so numerous that

 joinder of all members in the case would be impracticable.

        61.     Commonality/Predominance:          There is a well-defined community of interest

 among Class members and common questions of both law and fact predominate in the action

 over any questions affecting individual members. These common legal and factual questions,

 include, but are not limited to, the following:
                                                   13
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 14 of 19 PageID #: 14



                a.      Whether the off-the-clock time worked by the Rule 23 Class members in
                        connection with the activities described in this Complaint is compensable
                        time;

                b.      Whether the Rule 23 Class members are owed wages for the off-the-clock
                        time worked in connection with the activities described in this Complaint;

                c.      Whether Defendants engaged in a policy or practice of failing to pay each
                        Rule 23 Class member regular wages or minimum wage for each non-
                        overtime hour worked;

                d.      Whether Defendants engaged in a policy or practice of failing to pay each
                        Rule 23 Class member overtime compensation for each overtime hour
                        worked; and

                e.      Whether Defendants should be required to pay compensatory damages,
                        attorneys’ fees, penalties, costs, and interest for violating the state laws
                        and wage acts applicable to the members of the Rule 23 Class.

        62.     Typicality: Plaintiffs’ claims are typical of claims of the Rule 23 Class they seek

 to represent in that Plaintiffs and all other members suffered damages as a direct and proximate

 result of Defendants’ common and systemic payroll policies and practices. Plaintiffs’ claims

 arise from Defendants’ similar policies, practices, and course of conduct as all other Class

 members’ claims and Plaintiffs’ legal theories are based on the same or similar facts.

        63.     Adequacy: Plaintiffs will fully and adequately protect the interests of the Rule 23

 Class and have retained national counsel who are qualified and experienced in the prosecution of

 nationwide wage and hour class actions. Neither Plaintiffs nor their counsel have interests that

 are contrary to, or conflicting with, the interests of the Rule 23 Class.

        64.     Superiority: A class action is superior to other available methods for the fair and

 efficient adjudication of the controversy, because, inter alia, it is economically infeasible for the

 Rule 23 Class members to prosecute individual actions of their own given the relatively small

 amount of damages at stake for each individual along with the fear of reprisal by their employer.




                                                   14
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 15 of 19 PageID #: 15



        65.     This case will be manageable as a Rule 23 Class action. Plaintiffs and their

 counsel know of no unusual difficulties in this case and Defendants and its corporate clients all

 have advanced, networked computer and payroll systems that will allow the class, wage, and

 damages issues in this case to be resolved with relative ease.

        66.     Because the elements of Rule 23(b)(3) are satisfied in this case, class certification

 is appropriate. Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393; 130 S.

 Ct. 1431, 1437 (2010) (“[b]y its terms [Rule 23] creates a categorical rule entitling a plaintiff

 whose suit meets the specified criteria to pursue his claim as a class action”).

        67.     Because Defendants acted and refused to act on grounds that apply generally to

 the Rule 23 Class and declaratory relief is appropriate in this case with respect to the Rule 23

 Class as a whole, class certification pursuant to Rule 23(b)(2) is also appropriate.

                                     COUNT I
                               RULE 23 CLASS ACTION
  VIOLATIONS OF THE NEW MEXICO MINIMUM WAGE ACT, N.M. STAT. ANN. §§
            50-4-19, et seq. (“NEW MEXICO MINIMUM WAGE ACT”)

        68.     Plaintiffs re-allege and incorporate all previous paragraphs herein.

        69.     The New Mexico Minimum Wage Act, N.M. Stat. Ann. §§ 50-4-19, et seq.

 provides that employees are entitled to minimum wages and overtime compensation calculated at

 time-and-a-half of their regular rate of pay for each hour worked each week in excess of forty

 (40). N.M. Stat. Ann. § 50-4-22.

        70.     N.M. Stat. Ann. § 50-4-26 allows an employee who has not been paid in

 accordance with the New Mexico Minimum Wage Act to bring a civil action to recover all

 unpaid amounts, liquidated damages, interest, costs, and reasonable attorneys’ fees.

        71.     At all times relevant to the action, Defendants were employers covered by the

 overtime and wage mandates of the New Mexico Minimum Wage Act, and the Rule 23 Class are

                                                  15
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 16 of 19 PageID #: 16



 employees entitled to the New Mexico Minimum Wage Act’s protections. See N.M. Stat. Ann. §

 50-4-21.

        72.     The New Mexico Minimum Wage Act entitles employees to compensation for

 every hour worked in a workweek. See N.M. Stat. Ann. §§ 50-4-19, et seq.; § 50-4-2.

        73.     The New Mexico Minimum Wage Act entitles employees to overtime

 compensation at a rate equal to one and one-half the amount of their regular rate of pay for all

 hours worked in excess of 40 hours per week See N.M. Stat. Ann. § 50-4-22.

        74.     Defendants violated the New Mexico Minimum Wage Act by regularly and

 repeatedly failing to compensate the Rule 23 Class for the time spent on the work activities

 described in this Complaint.

        75.     Defendants’ uniform policy and practice, as described above, was/is willful,

 intentional, unreasonable, arbitrary, and in bad faith.

        76.     As a result, the Rule 23 Class has and will continue to suffer loss of income and

 other damages. Accordingly, the Rule 23 Class is entitled to recover unpaid wages owed, plus an

 amount equal to twice the unpaid wages owed, plus costs and attorneys’ fees, and other

 appropriate relief under the New Mexico Minimum Wage Act at an amount to be proven at trial.

                                          COUNT II
                                     UNJUST ENRICHMENT
        77.     Plaintiffs re-allege and incorporate all previous paragraphs herein.

        78.     Plaintiffs and Rule 23 Class members were required, suffered, and permitted to

 perform work for which they were not compensated.

        79.     Defendants received a benefit from the uncompensated work by Plaintiffs and

 Rule 23 Class members.




                                                  16
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 17 of 19 PageID #: 17




        80.    It would be unjust for Defendants to retain that benefit at the expense of Plaintiffs

 and Rule 23 Class members, especially because Defendants structured Plaintiffs’ and Rule 23

 Class members’ jobs to require uncompensated work.

        81.    Plaintiffs and Rule 23 Class members are entitled to compensation for the

 uncompensated work they performed for Defendants.

        82.    Defendants’ retention of the benefit of Plaintiffs’ uncompensated work was

 knowing, intentional, willful and malicious and putative class members are entitled to an award

 of punitive damages.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on their own behalf and on behalf of the Rule 23 Class,

 request judgment as follows:

        a.     Certifying this action as a class action pursuant to Rule 23(b)(2) and (b)(3) with
               respect to Plaintiffs’ claims;

        b.     Ordering Defendants to disclose in computer format, or in print if no computer
               readable format is available, the names and addresses of all Rule 23 Class
               members and permitting Plaintiffs to send notice of this action to all those
               individuals, including the publishing of notice in a manner that is reasonably
               calculated to apprise the Class members of their rights by law to opt out of this
               lawsuit;

        c.     Designating Plaintiffs CHRISTOPHER MARTINEZ and PETER LOMAX as the
               representatives of the Rule 23 Class, and undersigned counsel as Class counsel for
               the same;

        d.     Declaring Defendants violated the state wage and hour laws/acts of the states of
               New Mexico as cited herein;

        e.     Declaring Defendants’ violations of the state wage and hour laws/acts were
               willful;

        f.     Granting judgment in favor of Plaintiffs and against Defendants and awarding
               Plaintiffs and the Rule 23 Class the full amount of damages and liquidated
               damages available by law;

        g.     Awarding reasonable attorneys’ fees and costs incurred by Plaintiffs in filing this
               action as provided by statute;

                                                17
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 18 of 19 PageID #: 18



          h.     Awarding pre- and post-judgment interest to Plaintiffs on these damages; and

          i.     Awarding such other and further relief as this Court deems appropriate.

                                           JURY DEMAND

          Plaintiffs, individually and on behalf of all others similarly situated, by and through their

 attorneys, hereby demand a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

 Procedure and the court rules and statutes made and provided with respect to the above-entitled

 cause.


                     CERTIFICATION REGARDING NON-MEMBER COUNSEL

 Christopher M. Moody, being a member of the bar of this Court, pursuant to D.N.M. LR-Civ.

 83.3 certifies that non-member counsel Kevin J. Stoops (Bar No. 64371) Elaina S. Bailey (Bar

 No. 82461) are members in good standing of the State Bar of Michigan and that the requisite fees

 provided for in the above rule are being tendered to the Clerk of the Court concurrently herewith.

 Dated: March 13, 2020

                                                        Respectfully submitted,

                                                        MOODY & STANFORD, P.C.
                                                        By: /s/ Christopher M. Moody
                                                                Christopher M. Moody
                                                                Repps D. Stanford
                                                        4169 Montgomery Blvd. NE
                                                        Albuquerque, NM 87109
                                                        (505) 944-0033
                                                        moody@nmlaborlaw.com
                                                        stanford@nmlaborlaw.com


                                                        and




                                                   18
Case 2:20-cv-00234-GBW-SMV Document 1 Filed 03/13/20 Page 19 of 19 PageID #: 19



                                           SOMMERS SCHWARTZ, P.C.

                                           By: /s/ Kevin J. Stoops
                                           Kevin J. Stoops (pro hac vice)
                                           Elaina S. Bailey (pro hac vice)
                                           One Towne Square, 17th Floor
                                           Southfield, Michigan 48076
                                           Phone: (248) 355-0300
                                           kstoops@sommerspc.com
                                           ebailey@sommerspc.com

                                           Attorneys for Plaintiffs and the Putative
                                           Class Members




                                      19
